Citation Nr: 1611738
Decision Date: 03/23/16	Archive Date: 04/25/16

DOCKET NO. 09-50 979    DATE  MAR 23 2016


On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION 

Veteran represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1994, and from August 2007 to November 2008, with additional service in the reserves.

These matters are before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Jurisdiction has been transferred to the VA RO in Indianapolis, Indiana.

These matters were previously remanded by the Board in March 2013 to afford the Veteran a videoconference hearing. The Veteran testified before the undersigned at a June 2013 videoconference hearing. A copy of the transcript is associated with the file.

In August 2014, the Board remanded the appeal for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In October 2008, the Veteran underwent a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability. The VA examination showed that the Veteran had bilateral hearing loss. However, he did not meet the threshold requirements for a bilateral hearing loss disability as set forth in 38 C.F.R. § 3.385. In their January 2016 brief, the Veterans representative asserted that the Veterans bilateral hearing loss had worsened since his last VA examination. Therefore, a remand is necessary to afford the Veteran a VA examination to determine whether this bilateral hearing loss meets the criteria set for in 38 C.F.R. § 3.385 and if it does, the etiology of the bilateral hearing loss disability.

At an April 2009 sleep study, Dr. J.P., a private physician, concluded that the study was most consistent with underlying upper airway resistance syndrome. In November 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed sleep disorder, to include sleep apnea. The VA examiner opined that the preponderance of the evidence was negative for a diagnosis of sleep apnea or any sleep disorder. Although the Veteran snored 100 percent of the time during the most recent sleep study, that was not diagnostic of any sleep condition or disorder. The VA examiner provided a detailed explanation of why the Veteran did not have sleep apnea based upon the apnea-hypopnea index. However, the VA examiner did not address the April 2009 diagnosis of upper airway resistance syndrome. The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Therefore, an addendum opinion is necessary to determine the nature and etiology of the Veterans upper airway resistance syndrome.


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is asked to address whether it is at least as likely as not {i.e., probability of 50 percent or greater) that the Veteran has a bilateral hearing loss disability that was incurred during active service.

In rendering the opinion, the examiner is asked to consider the Veterans in-service noise exposure.

The examiner must include in the examination report the rationale for any opinion expressed.

2. Refer the Veterans VA claims file to the examiner who conducted the November 2014 examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veterans sleep disorders.

If, after a review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veterans upper airway resistance syndrome was incurred in (is due to disease or injury in) service?

The examiner must include in the examination report the rationale for any opinion expressed.

3. After completing any additional development deemed necessary, readjudicate the claims. If any benefit requested on appeal is not granted to the Veterans satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


LANA K. JENG
Acting Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



